Filed 5/22/13 P. v. Parker CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


THE PEOPLE,

         Plaintiff and Respondent,                                       E054825

v.                                                                       (Super.Ct.No. RIF136528)

LESLIE GENE PARKER,                                                      OPINION

         Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. Helios (Joe) Hernandez,

Judge. Affirmed.

         Ronda G. Norris, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Senior Assistant Attorney General, and James Dutton and

Meredith S. White, Deputy Attorneys General, for Plaintiff and Respondent.

         In 1985, a team of robbers stole $265,000 from a Riverside bank. One of the

robbers got into a shootout with a security guard. The security guard was shot and died;

the robber was shot and bleeding but managed to flee. In 2007, DNA testing matched the

robber’s blood to defendant Leslie Gene Parker.
                                                             1
       Defendant was charged with murder (Pen. Code, § 187, subd. (a)), with a robbery-

murder special circumstance (Pen. Code, § 190.2, subd. (a)(17)), a personal firearm use

enhancement (Pen. Code, § 12022.5, subd. (a)), and a prior serious felony conviction

enhancement (Pen. Code, § 667, subd. (a)).

       In the guilt phase, the jury found defendant guilty of first degree murder (Pen.

Code, § 189) and found all the charged allegations true.

       In the penalty phase, the jury was unable to reach a verdict. The People elected

not to retry the penalty phase. Accordingly, defendant was sentenced to an indeterminate

term of life without the possibility of parole, a determinate term of seven years, and the

usual fines and fees.

       Defendant now contends:

       1. The trial court erred by admitting evidence that defendant had committed a

previous robbery.

       2. The trial court violated the confrontation clause by allowing a pathologist who

was not present at the victim’s autopsy to testify regarding the autopsy report.

       We find no prejudicial error. Hence, we will affirm.

                                             I

                              FACTUAL BACKGROUND

       The First Interstate Bank branch at Tyler Mall maintained an automated teller

machine (ATM) at the entrance to the mall. There was a night drop behind the ATM,

where merchants could deposit their receipts.




                                             2
          Normally, Brinks Security was responsible for picking up the deposits and

transporting them to the bank, about 100 yards away. As of December 1985, however,

Brinks employees were on strike. The bank therefore retained an armed security guard

— Fred Taylor, a retired police officer.

          On December 16, 1985, around 9:00 a.m., Taylor and two bank employees —

Robert Steve Parker1 and Donna Coffee — drove over to the ATM to pick up the

deposits and take them back to the bank.

          As they got back to their cars with the deposits, a man holding a gun approached

them and yelled something. Both Taylor and the gunman started shooting. When the

shooting stopped, a second man, holding a knife, walked up to the cars and took the

money. The robbers got into a white or silver Datsun or Toyota and drove away. They

netted approximately $265,000.

          According to Dr. Joseph Cohen — an expert pathologist, who did not perform the

autopsy but did review the autopsy report — Taylor was hit by two bullets and died as a

result.

          On the way to the hospital, Taylor told paramedics that there were two robbers and

that he shot one of them.

          Parker described the gunman2 as a White male in his early 20’s, about five feet ten

inches tall, slender, with dark brown hair and a moustache. The gunman was wearing a


          1     No relation to defendant.
          2   See appendix A, post, pages 19 through 21, a chart summarizing all the
descriptions of the robbers.

                                               3
blue plaid shirt, and he had a pock-marked face. Parker told police that the gunman got

into the driver’s side.

       Parker described the second man as a White male in his 20’s, five feet ten inches

tall, and slender. He was wearing a gray hoodie. He did not appear to be injured.

       Coffee described the gunman as a White male, about 28 years old, five feet ten

inches to six feet tall, with brown hair and a moustache, wearing a blue plaid shirt. He

had “possible” pock marks, pimples, or acne on his face. She believed the gunman got

into the driver’s side.

       Using an “Identi-Kit,” Coffee produced a sketch of the gunman. The sketch has

not been transmitted to this court, but defendant concedes that it “resembled” him.

       According to eyewitness Lee Ann Salmon, the gunman’s left leg was injured; he

was limping. She described him as in his 20’s, five feet eight inches tall, with black hair

and no facial hair. He was wearing a blue plaid flannel shirt.

       Eyewitness Craig Liddicote agreed that the gunman was shot in the leg. Liddicote

described both robbers as White males between five feet ten inches and six feet tall. One

of them may have had a mustache. Also, one of them was wearing a red hoodie.

       Eyewitness Theodore Willis testified that the gunman was hit in the leg and the

arm. According to Willis, the gunman got into the passenger side of the car.

       Eyewitness Terry Williams saw only the driver of the car; she told the police that

he was wearing a red hoodie.




                                             4
       A trail of blood drops led from the shooting scene to the getaway car. They were

Type A. Taylor’s blood was Type O. There were no blood drops by the cars, where the

second man took the money.

       Coffee wrote down the license number of the getaway car. What she wrote was

“975 XRW.” At the time, however, she told police that she might be off by one letter or

one number.

       Sometime between 8:00 and 10:15 a.m., a silver Datsun B210 with license number

“975 XRF” was left in a parking lot two blocks away from the mall. It had recently been

stolen. There was blood on the passenger seat, as well as both inside and outside the

passenger side door. The blood on the passenger seat was Type A.

       In 1986, the case was suspended due to lack of leads. In 2004, the case was

reopened, and the blood on the passenger seat was DNA profiled. In 2007, the DNA

from the blood on the passenger seat was found to match defendant’s DNA.

       Defendant had scars on his left leg and left arm. He told his ex-wife that he got

them when he rolled over in a forklift at work. However, he told his girlfriend that he got

them from hopping over a barbed-wire fence. When the police interviewed him, he told

them he had injured his leg in a motorcycle accident. X-rays showed a bullet in

defendant’s left arm and another bullet, along with metallic fragments, in his left leg.

       On the date of the crime, defendant was 26 years old. He had brown hair. He was

six feet two inches tall, with a large build.

       According to a dermatologist, defendant’s face was not pock-marked, and he

showed no signs of any cosmetic procedure to remove pock marks.


                                                5
       According to an expert on eyewitness identifications, if two eyewitnesses

independently remembered a man as having a pock-marked face, it was extremely likely

that their memory was accurate. Likewise, if three witnesses independently remembered

a man wearing a red shirt, it was extremely likely that there really was a man wearing a

red shirt.

                                               II

     EVIDENCE THAT DEFENDANT HAD COMMITTED A PRIOR ROBBERY

       Defendant contends that the trial court erred by admitting evidence that he had

committed an earlier robbery in 1978 as evidence of the intent to rob.

       A.      Additional Procedural Background.

       Before trial, defendant filed a motion in limine to exclude any evidence that he

had committed an armed robbery of a gas station in 1978. He argued that the prior

robbery was not admissible to show identity. However, he did not address whether it was

admissible to show intent.

       Simultaneously, the prosecution filed a motion in limine to admit this evidence. It

argued that the evidence was relevant to intent and was more probative than prejudicial.

       At a hearing on the motions, defense counsel argued that the evidence of intent to

rob was already strong so that the prior robbery “doesn’t really add anything . . . .” He

also argued that the two robberies were not similar, and the prior robbery would be

prejudicial.

       The trial court ruled, “I’m going to let it in. I don’t think it’s cumulative.

       At the end of the trial, the trial court instructed:


                                                6
       “The People presented evidence that the defendant committed another offense of

robbery that was not charged in this case. You may consider this evidence only if the

People have proved by a preponderance of the evidence that the defendant, in fact,

committed the uncharged offense. . . . If the People have not met this burden, you must

disregard this evidence entirely. If you decide that the defendant committed the

uncharged offense, you may, but are not required to[,] consider that evidence for the

limited purpose of deciding whether or not: Intent. The defendant acted with the intent

to deprive others of their property using force or fear. Do not conclude from this

evidence that the defendant has a bad character or is disposed to commit crime.

       “If you conclude that the defendant committed the uncharged offense, that

conclusion is only one factor to consider along with all the other evidence. It is not

sufficient by itself to prove that the defendant is guilty. The People must still prove each

charge or . . . allegation[] beyond a reasonable doubt.” (CALCRIM No. 375.)

       B.     Additional Factual Background.

       At trial, the prosecution introduced the following evidence regarding the 1978

robbery.

       Gloria Monsen was the manager of a USA gas station in Corona. One day in

February 1978, Monsen and her son Ed, then 11 years old, were in a room at the station

that was used as an office, counting the receipts in preparation for making a bank deposit.

       When they left the office, there was a man waiting in the next room. He pointed a

gun at them. He was wearing a ski mask. He said, “I’m robbing you, . . . don’t try




                                             7
anything.” He was shaking and trembling so much that Ed Monsen was afraid the gun

might go off accidentally.

       Gloria Monsen gave him the money, which amounted to three days’ receipts. He

then made them go back into the office and blocked the door by “put[ting] a dip stick

inside the door handle . . . .”

       Defendant told his friend, Walter Jackman, that he had robbed the USA station.

At the time, defendant was 16 or 17 years old.3 Jackman helped defendant bury the

proceeds of the robbery.

       Defendant pleaded guilty to the robbery. A cashier at the gas station who acted as

defendant’s accomplice was also convicted.

       C.      Analysis.

       Defendant argues that, because the evidence of intent to rob in this case was so

strong, the evidence of the prior robbery lacked probative value and was unduly

prejudicial.

       We may assume, without deciding, that the trial court abused its discretion. Even

so assuming, the error is not reversible unless defendant can show “‘it is reasonably

probable that a result more favorable to [defendant] would have been reached in the

absence of the error.’” (People v. Page (2008) 44 Cal.4th 1, 42 [brackets in original].)

This he cannot do.




       3      According to the probation report, defendant was actually 18. However,
the jury was not told this.

                                             8
       There was overwhelming evidence that the victim was killed by a robber during a

robbery. The DNA evidence provided incontrovertible proof that defendant was one of

the robbers. Indeed, in closing argument, defense counsel conceded that defendant was

one of the robbers. Thus, defendant was almost indisputably guilty of first degree murder

on a felony-murder theory. (Pen. Code, § 189.)

       The key issue at trial was the robbery-murder special circumstance. As the law

stood in 1985, when the crime was committed, a defendant could not be subject to a

robbery-murder special circumstance unless he or she acted with the intent to kill.

(People v. Rogers (2006) 39 Cal.4th 826, 891-892.) Here, while the robber with the gun

manifestly acted with intent to kill, there was little or no evidence that the second robber

had the intent to kill. Accordingly, defense counsel argued vehemently that the

prosecution had failed to prove that defendant was the gunman: “No intent to kill means

the special circumstance is not true. No intent to kill in our fact pattern because

Mr. Parker was not the shooter.”

       The problem with this argument is that every single eyewitness who had any

recollection of the matter testified that it was the gunman who was injured.4 This makes

sense, as Taylor and the gunman were shooting at each other. Hence, the blood found on

the passenger seat had to be from the gunman. And that blood was conclusively proven

to be defendant’s.



       4     Willis, testifying some 25 years after the event, recalled that both robbers
had guns, though only one was injured. In 1985, however, he told the police that only
one robber had a gun and that that robber was injured.

                                              9
       Admittedly, while Willis remembered that the injured gunman got into the

passenger side, Parker and Coffee remembered him as getting into the driver’s side. The

getaway car, however, was parked on the wrong side of the street, facing the wrong way.

Thus, some confusion on this point is understandable. It remains the case that any blood

anywhere in the car presumably was the gunman’s.

       In closing argument, defense counsel argued that there were actually three robbers

— one in blue, one in gray, and one in red. The eyewitnesses, however, unanimously

remembered two robbers (except for Williams, who saw only one). Taylor himself said

there were two robbers, and he shot one of them. The fact that witnesses reported three

different colors of clothing5 is most likely an “innocent misrecollection” (see former

CALJIC No. 2.21), possibly due to the fact that the second robber may have been

wearing a red shirt under the gray hoodie or a red cap.

       Defense counsel also laid great stress on the fact that the gunman reportedly had a

pock-marked face, but defendant did not. Coffee, however, actually told police that the

gunman had a “possible” pock-marked face; at trial, she added that he may have had acne

or pimples. Defendant could well have had acne or pimples in 1985, when he was in his

20’s, yet have lacked any scars in 2010, when he was in his 50’s. He concedes that he

resembled the Identi-Kit sketch of the gunman.

       It is also highly significant that the jury was instructed to consider the prior

robbery solely with respect to the intent to rob. We must presume that the jury followed



       5      Or four; Willis testified that the second robber was wearing tan.

                                              10
this instruction (People v. Homick (2012) 55 Cal.4th 816, 853), unless the evidence was

so prejudicial as to dispel the presumption. (See People v. Fritz (2007) 153 Cal.App.4th

949, 962.) Here, the prior robbery was a garden-variety armed robbery of a gas station.

It was committed with the willing assistance of a cashier, no one was hurt, and at the

time, defendant was quite young — indeed, according to Jackman, he was still a minor.

Nothing about the prior robbery was so inflammatory that the jury would not have been

able to obey the limiting instruction.

       Defendant claims that the prosecutor “emphasi[zed]” the prior robbery in closing

argument. Actually, she mentioned it just once in her main closing argument, arguing,

consistently with the jury instruction, that it was evidence of defendant’s intent to rob.

Defense counsel, in his closing argument, reiterated that the prior robbery was relevant

solely to intent to rob. Nevertheless, he went on to argue that it showed that defendant

lacked the intent to kill: “Gloria Monsen, the manager, the mother of Eddie Monsen[,]

simply turned over the money. No shots were fired. No one was injured. That’s the way

a robbery should go down. . . . It’s not your goal to go in and start shooting people and

killing people.” Thus, in her rebuttal argument the prosecutor briefly stated, “The reason

why he didn’t shoot Eddie Monsen and Gloria Monsen was because . . . they complied.”

This did not invite the jury to use the evidence for an improper purpose or to act out of

passion or prejudice.

       Defendant also notes that the jury had some difficulty reaching a verdict. We

therefore briefly review the pertinent sequence of events.




                                             11
       On the second day (i.e., the first full day) of deliberations, the jury sent out four

requests for readbacks. However, it also reported that one juror was refusing to

deliberate. The next day, the third day of deliberations, the trial court excused that juror

due to bias, selected an alternate, and instructed the jury to start its deliberations all over

again. (CALCRIM No. 3575.)

       Later on the third day, the jury re-requested the same readbacks. On the fourth

day of deliberations, it sent out two questions — one asking for clarification of the

special circumstance’s intent-to-kill requirement and one asking what would happen if it

deadlocked. The trial court gave supplemental instructions on intent, and on the fifth

day, it allowed counsel for both sides to deliver supplemental closing arguments. Later

that day, the jury reported that it was deadlocked. The trial court, however, gave it some

brief further instructions, and roughly an hour later, it returned its verdict.

       In sum, then, the reconstituted jury deliberated for just three days. This is hardly

excessive for the guilt phase of a death penalty case. (See People v. Taylor (1990) 52

Cal.3d 719, 732 [“[t]he length of the jury’s deliberations cannot be said to be unduly

significant in light of the gravity of its task”].) It spent much of this time hearing

instructions and argument to clarify intent to kill. Moreover, in deciding whether

defendant had the intent to kill, it was not likely to be influenced by the prior robbery.

Indeed, in his closing argument, as already mentioned, and also in his supplemental

closing argument, defense counsel claimed that the prior robbery showed that defendant

did not have the intent to kill. Thus, nothing about the length or nature of the jury’s

deliberations suggests that it was prejudiced by the evidence of the prior robbery. To the


                                               12
contrary, the record suggests that it was evaluating the evidence cautiously but

conscientiously.

          We therefore conclude that, even if the prior robbery had been excluded, the jury

would still have found the special circumstance true. Accordingly, the claimed error was

harmless.

                                               III

               THE ADMISSIBILITY OF ONE PATHOLOGIST’S TESTIMONY

               BASED ON ANOTHER PATHOLOGIST’S AUTOPSY REPORT

          Defendant contends that the trial court erred by allowing a pathologist who was

not present at the autopsy of the victim to testify, based on the autopsy report, regarding

the cause of death as well as the condition of the body.

          A.     Additional Factual and Procedural Background.

          The autopsy on the victim was performed by Dr. Rene Modglin, who therefore

also wrote the autopsy report. Dr. Modglin, however, had died before trial.

          Defense counsel filed a written motion in limine to preclude a “substitute coroner”

from testifying to any expert opinion based on the report, arguing that this would violate

the confrontation clause.

          Simultaneously, the prosecution filed a motion in limine to admit the testimony of

Dr. Joseph Cohen, based on the autopsy report, regarding the cause and manner of death.

The prosecution specifically argued that this evidence would not violate the confrontation

clause.

          After hearing argument, the trial court ruled that the evidence was admissible.


                                               13
       Accordingly, at trial, Dr. Cohen testified that, in his opinion, based on the autopsy

report, the cause of death was a gunshot wound, and the manner of death was homicide.

       Dr. Cohen also testified regarding some of the contents of the autopsy report. For

example, he testified that the victim was struck by two bullets, which caused six distinct

entrance and exit wounds One bullet traveled through the chest from right to left,

indicating that, when it was fired, the gunman was on the victim’s right. This bullet

perforated the right lung, the liver, the spleen, and the largest vein in the body, causing

massive internal bleeding. It could have caused the victim to fall to the ground.

       The other bullet traveled downward through the body, from the left shoulder to the

left elbow. Thus, it was most likely that, when it was fired, the victim was on the ground,

facing the gunman.

       The prosecution did not introduce the autopsy report itself as an exhibit.

However, it did introduce a copy of the victim’s death certificate.

       A.     Additional Factual and Procedural Background.

       While this appeal was pending, the California Supreme Court decided People v.

Dungo (2012) 55 Cal.4th 608. Dungo is on point and controlling here.

       In Dungo, the defendant was charged with murder. The autopsy of the victim had

been performed by Dr. Bolduc. At the time of trial, there was no indication that

Dr. Bolduc was unavailable. (People v. Dungo, supra, 55 Cal.4th at p. 613.)

Nevertheless, the prosecution called Dr. Lawrence, who testified that, in his opinion,

based on the autopsy report and the accompanying photographs, the victim had died as a

result of strangulation. Dr. Lawrence also listed certain conditions of the victim’s body,


                                             14
as set forth in the autopsy report and/or the photographs, that supported his conclusion:

neck hemorrhages, pinpoint hemorrhages of the eyes, the purple color of the face, bite

marks on the tongue, and the absence of any signs of any other cause of death. Finally,

based on the finding in the autopsy report that the victim’s hyoid bone was not fractured,

Dr. Lawrence opined that the strangulation lasted for at least two minutes. (Id. at p. 614.)

The autopsy report itself was not admitted into evidence. (Id. at p. 615.)

       The Supreme Court held that the admission of this evidence did not violate the

confrontation clause because the factual information in the autopsy report regarding the

condition of the body was not testimonial. (People v. Dungo, supra, 55 Cal.4th at

pp. 619-621.) It began by noting: “[T]he prosecution’s use of testimonial out-of-court

statements ‘ordinarily violates the defendant’s right to confront the maker of the

statements unless the declarant is unavailable to testify and the defendant had a prior

opportunity for cross-examination.’ . . . [T]estimonial out-of-court statements have two

critical components. First, to be testimonial the statement must be made with some

degree of formality or solemnity. Second, the statement is testimonial only if its primary

purpose pertains in some fashion to a criminal prosecution.” (Id. at p. 619.)

       The court concluded that an autopsy report’s observations about the condition of

the body — as opposed to any conclusions based on those observations — are not so

formal as to be testimonial. (People v. Dungo, supra, 55 Cal.4th at pp. 619-620.) Rather,

“[t]hey are comparable to observations of objective fact in a report by a physician who,

after examining a patient, diagnoses a particular injury or ailment and determines the




                                            15
appropriate treatment. Such observations are not testimonial . . . . [Citation.]” (Ibid., fn.

omitted.)

       The court also concluded that “criminal investigation was not the primary purpose

for the autopsy report’s description of the condition of [the victim’s] body; it was only

one of several purposes.” (People v. Dungo, supra, 55 Cal.4th at p. 621.) It explained

that a coroner is statutorily required to determine the cause of certain types of death,

including types that are not related to criminal activity. (Id. at p. 620.) It also noted,

“The usefulness of autopsy reports, including the one at issue here, is not limited to

criminal investigation and prosecution; such reports serve many other equally important

purposes. For example, the decedent’s relatives may use an autopsy report in

determining whether to file an action for wrongful death. And an insurance company

may use an autopsy report in determining whether a particular death is covered by one of

its policies. [Citation.] Also, in certain cases an autopsy report may satisfy the public’s

interest in knowing the cause of death, particularly when (as here) the death was reported

in the local media. In addition, an autopsy report may provide answers to grieving family

members.” (Id. at p. 621.)

       Defendant argues that Dungo is in conflict with certain United States Supreme

Court cases6 and thus wrongly decided. Even if we were to agree — and we do not —

we would be bound by the California Supreme Court’s construction of those cases, which



       6      In particular, defendant cites Bullcoming v. New Mexico (2011) ___ U.S.
___ [131 S.Ct. 2705, 180 L.Ed.2d 610] and Williams v. Illinois (2012) ___ U.S. ___ [132
S.Ct. 2221, 183 L.Ed.2d 89].

                                              16
predated Dungo. (See People v. Madrid (1992) 7 Cal.App.4th 1888, 1895 [“we are

bound by decisions of the United States Supreme Court [citation] and, of course, by

California Supreme Court cases interpreting those decisions”]; see also People v. Birks

(1998) 19 Cal.4th 108, 116, fn. 6 [state Court of Appeal has no authority to overrule

decision of state Supreme Court].)

       Defendant also argues that Dungo is distinguishable. His entire argument on this

point, however, is to the effect that a death certificate is distinguishable from an autopsy

report and thus should be deemed testimonial. Defendant does not appear to dispute that

Dungo is controlling with regard to the autopsy report in this case and specifically with

regard to Dr. Cohen’s testimony based on the autopsy report.

       Defense counsel did not object to the death certificate based on the confrontation

clause. Hence, defendant has forfeited this particular contention. (Evid. Code, § 353,

subd. (a).) Admittedly, defense counsel did object based on People v. Holder (1964) 230

Cal.App.2d 50, which held that a death certificate is evidence of “bald factual entries, for

example, the fact of death, time and place of death, character of the injuries and time and

place of the accident or other trauma-producing event,” but is not evidence of

“conclusionary statements drawn from an autopsy . . . .” (Id. at p. 55.) In this appeal,

defendant does not reassert Holder.

       Even if not forfeited, defendant’s contention regarding the death certificate lacks

merit. A death certificate is required in connection with every death. (Health & Saf.

Code, § 102775.) “Business and public records are generally admissible absent

confrontation . . . because — having been created for the administration of an entity’s


                                             17
affairs and not for the purpose of establishing or proving some fact at trial — they are not

testimonial.” (Melendez-Diaz v. Massachusetts (2009) 557 U.S. 305, 324 [129 S.Ct.

2527, 174 L.Ed.2d 314].) Thus, a death certificate is even less testimonial than an

autopsy report.

       We conclude that the trial court did not err by admitting Dr. Cohen’s testimony

and conclusions regarding the autopsy report.

                                            IV

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                RICHLI
                                                                                Acting P. J.

We concur:


KING
                          J.


MILLER
                          J.




                                            18
Witness       Parker             Coffee              Salmon               Liddicote   Willis          Williams
Number of     Two                Two                 Two                  Two         Two             One
Robbers
Gunman:       Blue plaid shirt   Blue plaid          Blue plaid flannel               Red and brown
Clothing                         Pendleton           shirt                            Pendleton

Facial hair   Moustache          Moustache           No facial hair

Hair          Dark brown         Dark brown          Black

Height        5’10”              5’10”-6’            5’8”

Build         Slender            Slender, 175 lbs.

Other         Pock-marked face   “Possible” pock-
                                 marked face




                                                      APPENDIX A
                                                          19
 Second Robber:      Gray hoodie7        Gray hoodie                              Red hoodie8         Tan jacket             Red hoodie9
 Clothing
 Facial hair                             Moustache                                Moustache

 Hair                                    Blond                                    Brown

 Height              5’10”               6’-6’2”                                  5’10”-6’
                                         0
 Build               Slender, 150-160    175-180 lbs.                             Medium
                     lbs.

 Injured Robber                                               Gunman              Gunman              Gunman

 Injured Robber                                               Left leg            Leg                 Right leg (at trial)
 Hit In                                                                                               Left leg and left
                                                                                                      arm (to police)




         7   According to the police officer who interviewed Parker, Parker said the second man was wearing a gray sweatshirt over a red plaid
shirt. He admitted, however, that his report did not mention a red plaid shirt and that this information may have come from another witness.
         8 Liddicote admitted that his description was a “combination” of the two men he saw. We have somewhat arbitrarily placed it under
“Second Robber.”
         9 Williams saw only one robber, who was the driver of the getaway car. We have somewhat arbitrarily placed her description under
“Second Robber.”

                                                               APPENDIX A
                                                                   20
 Gunman/Injured Gunman got into            Gunman got into      10                                        Gunman/injured
 Robber Got Into driver’s side             driver’s side                                                  person got into
                                                                                                          passenger side




      10       The People claim that Salmon saw the injured gunman get into the driver’s side. Actually, at trial, she did not remember seeing a
car at all. She admitted that, if she told the police something different, then that was probably the truth. However, her statement to the police
was never admitted into evidence.

                                                                 APPENDIX A
                                                                     21